Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The claims received 9/6/2022 are entered. Claims 1-23 and 39-41 are cancelled. Claims 44-46 are new.
Claim Objections
The claims are objected to because of the following informalities:  throughout the claims “hydroscopic” is recited rather than –hygroscopic--.  Appropriate correction is required.
Election/Restrictions
Claims 36 (species II of figure 6) and 37 (species III of figure 7) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/15/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-35, 38, and 42-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,260,761. Although the claims at issue are not identical, they are not patentably distinct from each other because although the cited patent claims a “successive series” of process heat exchangers the scope overlaps with the first and second process heat exchangers of the instant claims as a “successive series” requires at least two.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 24-27, 29-32, 38, and 42-46 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Hellman (US 5,024,062).
Regarding claim 24, Hellman discloses (references made to figure 2 unless otherwise noted) a method for heat dissipation using a first hygroscopic working fluid and a second hygroscopic working fluid comprising:
removing heat from a first process heat exchanger (in the “evaporation plant”) to absorb thermal energy for dissipation using the first hygroscopic working fluid (right most chamber fluid in the “absorption plant”) and from a second process heat exchanger (another heat exchanger in the “evaporation plant”) using the second hygroscopic working fluid;
flowing an air stream (“AIR”) through a first fluid-air contactor;
flowing the first hygroscopic working fluid through the first fluid-air contactor to transfer thermal energy and moisture between the hygroscopic working fluid and the air stream; and
flowing the air stream passing through the first fluid-air contactor subsequently through a second fluid-air contactor to transfer thermal energy and moisture between the second hygroscopic working fluid and the air stream (figure shows the fluid-air contactors in series);
wherein the first hygroscopic working fluid and second hygroscopic working fluid are substantially separate (dividers shown within the absorption plant; 4:12-15 notes that contaminants cannot pass between fluids)  and provide a desiccant gradient so as to regulate the amount of sensible heat transfer versus latent heat transfer during a daily ambient temperature cycle (2:1-11 describes gradient).

    PNG
    media_image1.png
    490
    657
    media_image1.png
    Greyscale

Regarding claims 25 and 26, Hellman discloses separation of the first hygroscopic working fluid and second hygroscopic working fluid serves to prevent crystallization/retain greater moisture relative to a single hygroscopic working fluid circuit (fluids are separated as shown in figure 2).
Regarding claim 27, Hellman discloses storing excess moisture in the hygroscopic fluid gained during minimum daily ambient temperatures of the ambient air (the hygroscopic fluid stores atmospheric moisture across daily temperatures).
Regarding claim 29, Hellman discloses the provided moisture maintains the hygroscopic fluid to prevent crystallization of the desiccant from the hygroscopic working fluid (it is understood that crystallization is undesirable and that through normal operation crystallization does not occur; prior art is presumed to be operable MPEP 2121).
Regarding claim 30, The phrase “if present” is regarded as a contingent limitation. As per MPEP 2111.04 II the BRI of a method having a contingent limitation requires only the steps that must be performed. As a heat load is not necessarily present, adjusting said heat load to counterbalance moisture is not required by the claim.
Regarding claim 31, Hellman further discloses the hygroscopic working fluid includes one of potassium carbonate, calcium chloride, lithium chloride and lithium bromide (2:53-55).
Regarding claim 32, Hellman discloses the air stream comprises ambient air into which water has been evaporated by misting or spraying (“remoistening device”).
Regarding claim 38, Hellman discloses the first and second fluid-air contactor comprises a reservoir sized to store the excess moisture (reservoirs shown in base of “absorption plant”).
Regarding claim 42, Hellman discloses the air stream contains sufficient moisture to prevent moisture loss over a diurnal cycle (the system takes in moisture from the air stream), the moisture is stored by the hygroscopic working fluid at night, and the amount of moisture stored during the night equals the amount of moisture evaporated from the hygroscopic working fluid during the day (amount of water taken in is equal to water evaporated at “evaporation plant”).
Regarding claim 43, Hellman discloses the air stream enhances humidity in the fluid-air contactor and encourages absorption of moisture into the hygroscopic working fluid (the hygroscopic fluid takes in moisture from the air stream).
Regarding claim 44, Hellman discloses the moisture is provided in the air stream during minimum daily ambient temperatures of the ambient air (the system of Hellman is configured to take in moisture across daily temperatures to dehumidify).
Regarding claim 45, Hellman discloses a process fluid is flowed through the second process heat exchanger and subsequently through the first process heat exchanger (figure 2 shows the process fluid flowing in series before ultimately using its remaining heat to produce hot water).
Regarding claim 46, Hellman discloses the first hygroscopic working fluid has a lower desiccant concentration relative to the second hygroscopic working fluid (3:1-5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hellman (US 5,024,062) in view of Robison (US 4,287,721).
Regarding claim 28, Hellman discloses the method of claim 24, but lacks evaporating excess moisture in the first fluid-air contactor. Robinson discloses a similar dehumidification method, but also includes evaporating excess moisture from the hygroscopic fluid to the air stream in the first fluid-air contactor (12) during peak daily temperatures (3:48-65). It would have been obvious to one of ordinary skill in the art to have provided Hellman with the evaporation within the first fluid-air contactor as taught by Robison in order to provide an air heating mode, such as during winter operation.
Claims 32-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hellman (US 5,024,062).
Regarding claims 32 and 33, Hellman discloses the method of claim 24, but lacks the air stream as described (with the exception of the citation above in regard to claim 32). The examiner takes official notice that recirculating ventilated indoor air is old and well known. It would have been obvious to one of ordinary skill in the art to have recirculated humid indoor air through the system of Hellman in order to reduce the introduction of outdoor contaminants. Further although the term “high” is a relative term, it is considered definite as the humidity is “high” relative to the air after passing through the system.
Regarding claim 34, Hellman discloses the process heat exchangers receive heat from natural gas (4:49-50), and lacks a condenser. The examiner takes official notice that utilizing a condenser as a heat source is old and well known. It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. In this instance the prior art provides for the element of a natural gas heater. It is known in the art to substitute natural gas heat for condenser heat (both are well known home heating sources). The result of the substitution would have been predictable. MPEP 2143 B.
Regarding claim 35, Hellman discloses the first process heat exchanger is cooled by said hygroscopic working fluid enabling both sensible and latent (by evaporation) heat transfer to occur during thermal energy absorption from a process fluid. Hellman is silent concerning the heat exchanger type and therefor may lack a flowing film. The examiner takes official notice that film heat exchangers, such as falling film evaporators, are old and well known. It would have been obvious to one of ordinary skill in the art to have provided Hellman with a falling film type evaporator in order to provide enhanced heat exchange surface area and expedite evaporation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763